Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-5, 7, 11-14 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to recommending contents based on other users with similar persona. 
Claims 1-5, 7, 11-14 and 17-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., apparatus and system) and process (i.e., a method). 
 Although claims 1-5, 7, 11-14 and 17-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 19, recite acquiring action information (user data), acquiring face information (image); processing face recognition, identifying user, storing face information, generating or updating data, estimating a relationship level, setting an attribute, generating a table, updating the table, acquiring data corresponding to plurality of users, performing search and selecting common data, determining and displaying recommended content . 
Claim 13, recites acquiring action information (user data),  external information and face information (image); processing face recognition, identifying user, storing face information, transmitting information, generating or updating data, storing data, receiving the face and action information, estimating relationship level, setting an attribute, generating, updating and storing table, acquiring data corresponding to plurality of users, selecting common data recommended contents.
Claims 17, 18, 20 recite acquiring action information (user data), acquiring face information (image); processing face recognition, identifying user, storing face information, generating or updating data, storing data, estimating relationship level, stetting an attribute, generating, updating and storing table, acquiring data corresponding to plurality of users, selecting common data recommended contents and transmitting the recommended content to the user terminal.
  The limitation of acquiring action information, acquiring face information (image); processing face recognition, identifying user, storing face information, generating or updating data, storing data, receiving the face and action information, estimating relationship level, stetting an attribute, generating, updating and storing table, acquiring data corresponding to plurality of users, acquiring data corresponding to plurality of users, selecting common data   recommended contents, determining and controlling interface (to display) or transmitting content covers “Certain Method of Organizing Human Activity” but for the recitation of generic computer components. That is, other than reciting a processor, sensors and a server, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (recommending contents to a user based on similarity). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of recommending contents based on other user’s persona and identifying a user based on image. The processor, the server and the sensors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring data or information and recommending content, and a sensor such as camera capturing and image and use of generic face recognition process) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor, a server and sensors. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see Fig 14 or Fig. 22). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 14, recite determining a range of permission information and selecting content based on the relationship. Claim 5, recite acquiring preference information. Claim 5 recite performing search processing. Claim 7, recite searching and acquiring data. Claim 10, recite estimating relationship level. Claim 12, recite identifying a second user. Such limitations also cover Certain Methods of Organizing Human activity. Claims 3, 10, 11 and 14 and 15 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-5, 7, 10-12, 14, 15 are patent ineligible. Hence, claims 1-5, 7, 10-15 and 17-20 are not patent eligible. 


Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive. 
Applicant asserts that the claimed features are inextricably tied a machine and not directed to abstract idea. Applicant further argues that a configuration is achieved that enables smooth searching for a recommendation data on relationship level of the user… configuration that enables processing of selecting and presenting content corresponding to preference of a plurality of users as recommended content and therefore reflects a practical implementation of the alleged judicial exception. 
Regarding the search, Applicant’s specification disclose an information search unit performing a search based on a common interest (for example, a specific dish is searched) and the result of the search is searched and the result is displayed. Thus, the steps of searching, recommending, determining whether the recommended content has a matching degree … and displaying content is related to commercial activities including marketing, sales, interaction etc., and is not significantly more the abstract idea. Searching a database for a common term or keyword (among users) and using the common term to search for recommendation and displaying the result of the search are simple functions performed by any general-purpose computer, and therefore, the claim does not improve computer technology or improve another technology, because any improvement recited by the claims related to improvement in the process of selecting recommendation by a business, based on common interest between users. Because the specification describes that the processing is conducted by a general purpose computer, the claim does not define or relay on a “particular machine”. The method has no other meaningful limitations and thus merely recites instructions to execute the recited judicial exception on a computer which is used merely as a tool. As such, the claims do not integrate the recited judicial exception into a “practical application”. 

Conclusion
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688